DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 16-19 are pending.
Claims 1-14 and 16-19 are rejected.
Claim 15 is canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2022 was considered by the examiner.

Response to Amendment
II. Objection to the Specification
The title of the invention is now descriptive.  The objection to the specification is withdrawn. 

Response to Arguments
III. Claim Rejections - 35 USC § 103
Applicant's arguments filed May 17, 2022 with respect to the rejection of claims 1-14 and 16-18 under 35 U.S.C. 103 as being unpatentable over Beckers et al. (WO 2015/193179 A1) alone or in view of Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006) have been fully considered but they are not persuasive. 
a)	Contrary to the applicants arguments the case law is clear that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.   The applicants arguments regarding Eli Lilly & Co. v. Bd. of Regents of the Univ. of Wash., 334 F.3d 1264, 67 U.S.P.Q.2d 1161 (Fed. Cir. 2003), Court Opinion is with regard to an overlap in scope of two claimed inventions in an interference proceeding.  It does not deal with an overlap in claimed ranges, which is the issue here.  The office did provide reasoning why the selection of the claimed molar ratio to promoter is obvious.  For instance, the office pointed out that Beckers  intentionally adds small amounts of methyl formate to the methanol feed to be dehydrated (see for instance page 4, lines 20-28).  The office pointed out that Beckers  disclose that in one or more embodiments the methanol feed to the dehydration step (I) ranges from 50 to 99 mol%, for example 80 to 99 mol% methanol and a methyl formate feed ranges from greater than 0 to 1 mol%, for example 0.1 to 0.5 mol% (see for instance lines 4-7 on page 6).  Thus, the ratio of methanol to methyl formate can range as low as greater than 0 up to 0.02, which overlaps with the claimed range. 
The applicants arguments with regard to In re Jones is not persuasive.  First, the examiner believes that the applicants meant to refer to In re Jones as 21 USPQ2d 1941 (Fed. Cir. 1992).  Nonetheless, the issue there is regarding genus/species relationships not overlapping ranges.  
The applicants’ arguments with regard to in re Baird are not persuasive.  Unlike in in re Baird, the range disclosed by Beckers is not a range that is so broad as to encompass a very large number of possible distinct compositions.  See MPEP 2144.05 (I).  The range disclosed by Beckers is a range that is specific to the addition of methyl formate to a methanol  feed to be dehydrated into dimethyl ether.  The amount of methyl formate added in Beckers overlaps with the amount of methyl formate  used in claimed dehydration of methanol to dimethyl ether.
In line with KSR v. Teleflex Inc. the examiner does provide an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness (see reasons above with regard to the selection of the claimed molar ratio to promoter).   
b.  The applicants arguments on pages 7 and 8 with regard to Modernatx, Inc. v. Arbutus Biopharma Corp is not persuasive.  Unlike the phospholipid component range in  Modernatx, Inc. v. Arbutus Biopharma Corp the methyl formate promoter range and the methanol range are both expressly disclosed by Beckers et al.  Thus, based upon the expressed ranges of methanol and methyl formate (the only two components claimed in the molar ratio) it would have been within the purview of one having ordinary skill in the art before the effective filing date of the claimed invention to calculate the molar ratio of promoter to methanol utilized in the process of Beckers et al.   
c. The applicants’ arguments that Beckers teach away from the claimed molar ratio of promotor to methanol is not persuasive.  The disclosure on page 2 of Beckers is teaching that the presence of methyl formate was undesirable in the prior art not in Beckers invention.  The feed in the dehydration process of Beckers  intentionally comprises small amounts of methyl formate (see page 3, line 8-12 and 16-19; page 4, lines 20-28; page 5, lines 20-28; page 6, lines 4-7; page 9, lines 16-25; page 13, line 18 to page 14, line 1; claims 2, 6, 8, and 14).   Thus, contrary to the applicants arguments Beckers does not teach away from the claimed molar ratio of promotor to methanol.  In particular, because the presence of methyl formate in the dehydration method of Beckers will not render the dehydration method unsatisfactory for its intended purpose or change the principle of operation of the dehydration method of Beckers. 
	For at least the above reasons,  claims 1-14 and 16-18 remain unpatentable under 35 U.S.C. 103 over by Beckers et al. (WO 2015/193179 A1) alone or in view of Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006).  
IV.  Claim Rejections - 35 USC § 103
Applicant's arguments filed May 17, 2022 with regard to the rejection of claims 1-14 and 16-18 under 35 U.S.C. 103 as being unpatentable over by Woodhouse (US 2,014,408) in view of Murai et al. (US 4,560,807),  Beckers et al. (WO 2015/193179 A1) and Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006) have been fully considered but they are not persuasive. 
In the rejection of Claims 1-14 and 16-18, Murai was not used based upon what Murai taught as their invention, but rather based upon what Murai discloses is taught in in the process of U.S. Pat. No 2,014,408 (Woodhouse).  In particular, that in the process of Woodhouse it was found that as the recovered methanol is recycled and reused, impurities having boiling points in between dimethyl ether and methanol, for instance methyl formate, gradually accumulate, and it has been found also that such accumulation of the impurities can reach a level as high as 20% or higher (see column 1, line 35 to column 2, line 5).  Murai further disclosed that this phenomenon appears even when high purity methanol is used as the starting material.  It was further taught, that this tendency is accelerated when by-product methanol is used as the starting material.  Thus, inclusion of impurities in the dimethyl ether product is unavoidable (see column 2, lines 5-10).  Thus, based upon the teaching of Murai concerning the process of Woodhouse it was concluded that one having ordinary skill in the art would have found it obvious that methyl formate is present in the methanol feed to the dehydration process of Woodhouse, in particular in the recycled methanol.  It was further concluded the content of methyl formate falls within the claimed molar ratio and amounts, since Murai et al. disclose that in the process of U.S. Pat. No 2,014,408 (Woodhouse) it was found that as the recovered methanol is recycled and reused, impurities having boiling points in between dimethyl ether and methanol, for instance methyl formate, gradually accumulate, and it has been found also that such accumulation of the impurities can reach a level as high as 20% or higher and that this phenomenon appears even when high purity methanol is used as the starting material.    
Although the applicants disagree, the examiner maintains that one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use any known dehydration catalyst in the dehydration process of Woodhouse, including the heteropolyacids and zeolites known to be effective for the dehydration of methanol to dimethyl ether as taught by Becker.
Contrary to the applicants' arguments both Murai (via its disclosure about Woodhouse) and Becker teach and/or suggest the presence of methyl formate in the methanol feed of the dehydration process for the reasons discussed above.  
For the above reasons, claims 1-14 and 16-18 remain unpatentable under 35 U.S.C. 103 as being over by Woodhouse (US 2,014,408) in view of Murai et al. (US 4,560,807),  Beckers et al. (WO 2015/193179 A1) and Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006).

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In the instant case there are now two claims numbered Claim 18.  Thus, misnumbered new claim 18 has been renumbered claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Beckers et al. (WO 2015/193179 A1) alone or in view of Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006).
Beckers et al. disclose a process comprising (I) dehydrating methanol to dimethyl ether in the presence of a catalyst and methyl formate, wherein the catalyst is at least one solid Bronsted acid catalyst selected from aluminosilicate zeolites which have a maximum free sphere diameter of greater than 3.67 Angstroms and heteropolyacids (see page 3, lines 8-11, 16-19;  page 4, lines 20-28; page 5, lines 20-28; page 6, line 4 to page 9, line 25; Example 1; Table 1; and claims 2, 14-18).  Specific examples of heteropolyacids include silicotungstic acid and particularly useful zeolites include zeolites having a 2-dimensional or 3-dimensional channel system and possess at least one channel which has a 10-membered ring.  Specific non-limiting examples of such zeolites include zeolites of framework type FER, MFI, MFS, HEU and NES (see page 7, lines 6-30), which as disclosed by Fosters et al. in Table 1 on page 35 may have (FER, MFS and NES) or has (MFI) a maximum free sphere diameter of greater than 3.67 Angstroms.  The methyl formate is added to the dehydration in amounts in the range from 1 mol% or less, which overlaps with range disclosed in claim 2 (see page 5, lines 20-28).  Methyl acetate is not a component of the feed in dehydration step (I) (see page 5, lines 20-28 and page 6, lines 4-7).   The Bronsted acid catalyst may be a H-form zeolite (see page 7, line 17 to page 8, line 2).  The zeolite may be composited with a binder material (see page 8, lines 7-12).   The dehydration is conducted at temperatures of from 100°C to 350°C, which encompasses the claimed temperature of 100°C to 300°C.   The dehydration is preferably conducted as a heterogeneous process in the liquid or in the vapor phase (see page 8, lines 13-14).  The vapor phase dehydration is conducted at temperatures of from 100°C to 450°C, preferably 150°C to 300°C (see page 8, lines 29-30).  
The dehydration process of Beckers et al. differs from the instant process in that it is not required that the molar ratio of methyl formate to methanol be maintained in the range of 0.005:1 to 0.5:1; 0.01:1 to 0.2:1; 0.02:1 to 0.5:1; and 0.01:1 to 0.5:1.  However, Beckers et al. disclose wherein the molar ratio of methyl formate to methanol is maintained in a range of greater than 0:1 up to 0.02:1, which overlaps with the claimed ranges (see page 3, lines 8-10 and 16-18; page 4, line 20 to page 5, line 2; page 5, lines 20-28; page 6, line 4 to page 9, line 25; page 13, lines 18 to page 14, line 1; Example 1; Table 1; claims 2, 14-18; and figure 1).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
The Examiner has considered the results presented by the Applicants, in particular the results disclosed in Table 2 on page 18 of the instant specification.  However, these results were not sufficient to avoid a rejection of the claims under 35 USC 103 because the comparison is not being made with the closest prior art (see MPEP 716.02(e).  Becker et al. expressly disclose zeolites such as FER, MFI, MFS, NES, Y (FAU) and MOR types (see page 17, lines 17-22), which as disclosed by Fosters et al. in Table 1 on page 35 may have a maximum free sphere diameters of greater than 3.67 Angstroms.   However, in Table 2 the only comparison between a zeolite having a maximum free sphere diameter of 3.67 or less Angstroms is clinoptilolite, which is not expressly disclosed by Becker et al.  Further, the comparisons made by Applicants in Table 3 is against a dehydration reaction without a promoter.  However, the embodiments and examples disclosed by Beckers et al. include the use of methyl formate.   In addition, the applicants have not shown that the results obtained are unexpected.
Beckers et al. disclose the invention as described above but differs from claim 10 in that the catalyst is not required to be selected from CHA, MOR, FAU or BEA.  However, Beckers et al. disclose that if desired zeolites of MOR or FAU (i.e., zeolite Y) may be employed as the catalyst in a dehydration-hydrolysis reaction (see page 13, line 18 to page 14, line 1; page 16, line 31 to page 17, line 20).  FAU zeolites have a maximum free sphere diameter of greater than 3.67 Angstroms (see Table 1 on page 35 of Foster et al.).   
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a zeolite catalyst of the MOR or FAU type in the dehydration-hydrolysis reaction disclosed by Beckers et al., since Beckers et al. disclose that if desired zeolites of MOR or FAU (i.e., zeolite Y) may be employed as the catalyst in the dehydration-hydrolysis reaction.  
Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Woodhouse (US 2,014,408) in view of Murai et al. (US 4,560,807),  Beckers et al. (WO 2015/193179 A1) and Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006).
Woodhouse disclose a process for preparing dimethyl ether comprising the dehydration of methanol in the presence of a suitable dehydration catalyst (see entire disclosure, in particular column 1, line 21 to column 3, line 48 and claim 4).   The reaction should be conducted at a temperature of approximately 175-500°C (see column 3, lines 34-37).   The process is carried out as a heterogeneously vapor phase process (see column 1, lines 21-31).  The recovered methanol is returned to the system (see column 2, lines 34 and 35 and claim 4).  Methyl acetate is not disclosed as being a component of the feed.
Woodhouse differs from the instant invention in that Woodhouse is silent about the presence of methyl formate in the methanol, in particular having the claimed molar ratios and amounts.
Murai et al. disclose that in the process of U.S. Pat. No 2,014,408 (Woodhouse) it was found that as the recovered methanol is recycled and reused, impurities having boiling points in between dimethyl ether and methanol, for instance methyl formate, gradually accumulate, and it has been found also that such accumulation of the impurities can reach a level as high as 20% or higher (see column 1, line 35 to column 2, line 5).  It is disclosed that this phenomenon appears even when high purity methanol is used as the starting material.  This tendency is accelerated when by-product methanol is used as the starting material.  Thus, inclusion of impurities in the dimethyl ether product is unavoidable (see column 2, lines 5-10).
One having ordinary skill in the art would have found it obvious that methyl formate is present in the methanol feed to the dehydration process of Woodhouse, in particular in the recycled methanol, that falls within the claimed molar ratio and amounts, since Murai et al. disclose that in the process of U.S. Pat. No 2,014,408 (Woodhouse) it was found that as the recovered methanol is recycled and reused, impurities having boiling points in between dimethyl ether and methanol, for instance methyl formate, gradually accumulate, and it has been found also that such accumulation of the impurities can reach a level as high as 20% or higher and that this phenomenon appears even when high purity methanol is used as the starting material.   Generally, changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.  The applicants have not shown that the claimed promoter amounts produce a new and unexpected result.
Woodhouse disclose the invention as described above but differ from the instant claims in that although Woodhouse disclose that any suitable dehydration catalyst may be used (see column 1, lines 21-23 and column 3, lines 46-7) it is not required that the catalyst is at least one solid Bronsted acid catalyst selected from aluminosilicate zeolite which have a maximum free sphere diameter of greater than 3.67 Angstroms, in particular those disclosed in claims 9 and 10, and heteropolyacids, in particular a silicotungstic acid as disclosed in claim 12.  
Beckers et al. disclose that heteropolyacids, such as silicotungstic acids, and solid Bronsted acids are suitable dehydration catalysts for the dehydration of methanol to dimethyl ether (see page 6, line 8 to page 8, line 12; page 9, lines 9-11; page 16, line 31 to page 18, line 4).  The zeolites employed as catalysts include those having a 2-dimensional or 3-dimensional channel system and possess at least one channel which has a 10-membered ring, such as FER, MFI, MFS and NES (see page 6, lines 15-17 and page 7, lines 17-30).   The zeolite may be of the H-form and include a binder (see page 7, line 31 to page 8, line 12).  Beckers et al. disclose that if desired zeolites of MOR or FAU (i.e., zeolite Y) may be employed as the catalyst in the dehydration-hydrolysis reaction (see page 17, lines 13-16).  
Fosters et al. disclose in Table 1 on page 35 that FER, MFS and NES may have a maximum free sphere diameter of greater than 3.67 Angstroms.   Foster et al. disclose that MFI and FAU zeolites have a maximum free sphere diameter of greater than 3.67 Angstroms (see Table 1 on page 35).   
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use any known dehydration catalyst in the dehydration process of Woodhouse, including the heteropolyacids and zeolites known to be effective for the dehydration of methanol to dimethyl ether as disclosed by Beckers et al. with a reasonable expectation of success, including those having a maximum free sphere diameter of greater than 3.67 Angstroms as disclosed by Foster et al., absent a showing of unexpected results.  
The results presented by the Applicants were not sufficient to avoid a rejection of the claims under 35 USC 103 because the applicants have not shown that the results obtained are unexpected.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699